

CPG Finance, Inc. Stock Option
Grant Agreement




This Grant Agreement, dated as of February 20, 2012 (the "Effective Date"),
evidences the grant of an option pursuant to the provisions of the 2005 Stock
Option Plan (the "Plan") of CPG Finance, Inc. (the "Company") to the individual
whose name appears below (the "Optionee"), covering the specific number of
shares of Non-Voting Common Stock (the "Shares") set forth below and on the
following terms and conditions:


1.    Name of the Optionee: Miles McHugh


2.    Number of Shares subject to this option: 5,000


3.    Exercise price per Share subject to this option: $84.98


4.    Date of grant of this option: February 20, 2012


5.    Type of option: Non-qualified Option


6.
Vesting: 2/20/13; 2/20/14; 2/20/15; 2/20/16; 2/20/17



a.
Except as otherwise expressly provided in Section 6 b. hereof, 20% of the total
number of Shares subject to this option shall vest as of February 20th of each
year (commencing on the first such date occurring after the Effective Date and
ending on the fifth such date occurring after the Effective Date).



b.
Notwithstanding anything to the contrary contained in Section 6 a. hereof, 100%
of the total number of Shares subject to this option shall vest immediately
prior to the consummation of a Change in Control (as defined in Section 6 d.
below) in connection with which the consideration paid to the Company or to its
stockholders, as the case may be, consists primarily of cash (as determined by
the Board of Directors in its sole discretion).



c.
Notwithstanding anything to the contrary contained herein, (i) this option shall
not be exercisable, and shall be void and of no further force and effect, (x)
after the expiration of the option term, (y) on and after the start of the date
on which the Optionee's employment terminates for Cause (as defined in the
Plan), and (z) on and after the start of the date on which the Optionee breaches
or violates any of the terms or provisions hereof, including without limitation
any provision of Annex A hereto, (ii) except as provided in Section 7 below,
this option shall be exercisable only if the Optionee is, at the time of
exercise, an employee of the Company, (iii) this option shall in no event be
exercisable for more than the total number of Shares provided for in Section 2
hereof and (iv) vesting shall cease immediately upon termination of employment
for any reason, and any portion of this option that has not vested on or prior
to the date of such termination is forfeited on such date. Once vesting has
occurred, the vested portion can be exercised at the time or times specified in
Section 7 below.



d.
For purposes of this Section 6, "Change in Control" shall mean (i) any
consolidation, merger




--------------------------------------------------------------------------------



or other transaction in which the Company is not the surviving entity or which
results in the acquisition of all or substantially all of the Company's
outstanding shares of Common Stock by a single person or entity or by a group of
persons or entities acting in concert or (ii) any sale or transfer of all or
substantially all of the Company's assets (excluding, however, for this purpose
any real estate "sale-lease back" transaction); provided, however, that the term
"Change in Control" shall not include transactions either (x) with affiliates of
the Company or Sun Capital Partners, Inc. ("Sun") (as determined by the Board of
Directors in its sole discretion) or (y) pursuant to which more than fifty
percent (50%) of the shares of voting stock of the surviving or acquiring entity
is owned and/or controlled (by agreement or otherwise), directly or indirectly,
by Sun or its affiliates; provided, further, that a transaction shall not
constitute a Change in Control unless the transaction also constitutes a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company's assets, within the meaning of Section
409A(a)(2)(A)(v) of the Code and the regulations or other published guidance
(including Internal Revenue Service Notice 2005-1) promulgated thereunder.
 
7.
The vested portion of this option can be exercised only on the earliest of the
following dates:



a.
February 20, 2022;



b.
the date of the consummation of a Change in Control; or



c.
the date on which the Optionee's employment terminates provided that if the
Optionee's termination of employment is not voluntary or is due to death or
Disability (as defined in the Plan) any portion of the option exercisable
pursuant to this Section 7(c) may be exercised on any date within 30 days
following the date on which the Optionee's employment terminates.



8.
The permitted exercise events specified in Section 7 are intended to comply with
the provisions of Section 409A(a)(2) of the Internal Revenue Code of 1986, as
amended (the "Code"). The Company may reduce or expand the period of time
following an event in which the vested portion of the option may be exercised if
Internal Revenue Service guidance specifies that such a reduction is required or
that such an expansion is permitted under the provisions of Code Section
409A(a)(2). In addition, the Company may make any other changes to this Grant
Agreement it determines are necessary to comply with the provisions of Code
Section 409A(a)(2).



9.
The Optionee agrees to abide by the covenants and agreements set forth in Annex
A hereto and incorporated by reference herein, and acknowledges that the option
being granted herein constitutes adequate and sufficient consideration in
support of such covenants and agreements.



10.
The Optionee hereby acknowledges, understands, and agrees that by signing this
Grant Agreement, the Optionee voluntarily and irrevocably forfeits any and all
rights, title, and interests the Optionee has or may have had in, to and under
(a) any option agreement, option letter, or other similar document pursuant to
which the Company (or any Subsidiary or affiliate thereof) may have previously
granted, or offered to grant, options in the Company (or any Subsidiary or
affiliate thereof) to the Optionee and (b) any oral or written commitment or
promise regarding options that the Company (or any Subsidiary or affiliate
thereof) may have made to the Optionee, except as to any options that have been
previously




--------------------------------------------------------------------------------



exercised and paid for by the Optionee.






11.
If the Optionee is entitled to exercise the vested portion of this option, and
wishes to do so, in whole or in part, the Optionee shall submit to the Company a
notice of exercise, in the form attached as Annex B hereto or such other form as
may hereinafter be designated by the Company (in its sole discretion),
specifying the exercise date and the number of Shares to be purchased pursuant
to such exercise, and shall remit to the Company in a form satisfactory to the
Company (in its sole discretion) the exercise price, plus an amount sufficient
to satisfy any withholding tax obligations of the Company that arise in
connection with such exercise (as determined by the Company).



12.
The Optionee hereby acknowledges receipt of a copy of the Plan attached hereto
as Annex C as presently in effect. All of the terms and conditions of the Plan
are incorporated herein by reference (including, without limitation, the
repurchase provisions of Paragraph 20 of the Plan) and this option is subject to
such terms and conditions in all respects. Capitalized terms that are used but
not otherwise defined herein shall have the meanings given to such terms in the
Plan. This Grant Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof, and supersede any prior
written or oral agreements.



13.
The Optionee hereby acknowledges, agrees and confirms that, upon his or her
exercise of this option, the Optionee will be deemed to be a party to the
Stockholders' Agreement attached hereto as Annex D and shall have all of the
rights and obligations of the "Minority Stockholders" thereunder as if the
Optionee had executed the Stockholders' Agreement. The Optionee hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Stockholders' Agreement.

Nothing in the Plan or this Grant Agreement shall confer upon the Optionee any
right to continue in the employ of the Company or any of its Subsidiaries or
affiliates, or interfere in any way with any right of the Company or any of its
Subsidiaries or affiliates to terminate such employment at any time for any
reason whatsoever (whether for cause or without cause) without liability to the
Company or any of its Subsidiaries or affiliates.




Accepted and Agreed:                    


CPG Finance, Inc.


/s/ Miles W. McHugh                By: /s/ Christian B. Ragot
Miles W. McHugh    Name:    Christian B.
Ragot                                    
Chief Executive Officer


Attachments:    Annex A (Covenants and Agreements of Optionee)
Annex B (Form of Exercise Notice)
Annex C (The Plan)
Annex D (Stockholders' Agreement)



--------------------------------------------------------------------------------



ANNEX A


COVENANTS AND AGREEMENTS OF OPTIONEE




1.    Optionee acknowledges the time and expense incurred by the Company in
connection with developing proprietary and confidential information in
connection with the Company's business and operations. Optionee agrees that
Optionee will not, whether during Optionee's service as an employee of Sun
Capital Partners, Inc. or its affiliates ("Sun Capital") or the Company or its
Subsidiaries or at any time thereafter, divulge, communicate, or use to the
detriment of Sun Capital or the Company and their respective affiliates (the
"Group") or any other person, firm or entity, confidential information or trade
secrets relating to any member of the Group, including, without limitation,
business strategies, operating plans, acquisition strategies (including the
identities of (and any other information concerning) possible acquisition
candidates), financial information, market analyses, acquisition terms and
conditions, personnel information, know-how, customer lists and relationships,
supplier lists and relationships, or other non-public proprietary and
confidential information relating to any member of the Group. The foregoing
confidentiality agreement shall not apply if Optionee can show that the
communication (i) is required in the course of performing Optionee's duties as
an employee of Sun Capital or the Company or its Subsidiaries, (ii) is made with
the Board of Directors' written consent, (iii) relates to information that is or
becomes generally known by the public other than as a result of a breach hereof,
or (iv) is required by law or judicial or administrative process.


2.    During Optionee's service as an employee of the Company or its
Subsidiaries and for the two-year period thereafter, Optionee shall not, to the
detriment of any of the Company or its Subsidiaries, directly or indirectly, for
Optionee or on behalf of any other person, firm or entity, employ, engage,
retain, solicit, recruit or enter into a business affiliation with any person
who at any time during the preceding 12-month period was an employee of any of
the Company or its Subsidiaries, or attempt to persuade any such person to
terminate such person's employment with any of the Company or its Subsidiaries,
whether or not such person is a full-time employee or whether or not such
employment is pursuant to a written agreement or at-will. If the Optionee is or
becomes an employee of Sun Capital, then the covenants in this paragraph 2 shall
apply to the Group, in each instance to the same extent as applicable to the
Company and/or its Subsidiaries.


3.    During Optionee's service as an employee of the Company or its
Subsidiaries and for the one-year period thereafter (or such longer period as
may be provided in an severance or separation benefit agreement between the
Company or its Subsidiaries and the Optionee), Optionee shall not, to the
detriment of the Company or its Subsidiaries, directly or indirectly, for
Optionee or on behalf of any other person, firm or entity, solicit or otherwise
attempt to take away any supplier, vendor, or customer of any member of the
Group who Optionee solicited or did business with on behalf of the Company or
its Subsidiaries.


4.    During Optionee's service as an employee of the Company or its
Subsidiaries and for the one-year period thereafter thereafter (or such longer
period as may be provided in an severance or separation benefit agreement
between the Company or its Subsidiaries and the Optionee), Optionee shall not,
directly or indirectly, engage in, or serve as a principal, partner, joint
venturer, member, manager, trustee, agent, stockholder, director, officer or
employee of, or advisor to, or in any other capacity, or in any manner, own,
control, manage, operate, or otherwise participate, invest, or have any interest
in, or be connected with, any person, firm or entity that engages in any
activity which competes directly or indirectly with any business of the Company
or its subsidiary or parent companies (collectively, the "Company Business")
anywhere in the United States of America or any other country in which the
Company Business was conducted or related sales were effected during the
preceding two years. THIS PARAGRAPH 4 WILL NOT APPLY AND WILL



--------------------------------------------------------------------------------



NOT BE ENFORCED BY THE COMPANY WITH RESPECT TO POST-TERMINATION ACTIVITY BY
OPTIONEE THAT OCCURS IN CALIFORNIA OR IN ANY OTHER STATE IN WHICH THIS
PROHIBITION IS NOT ENFORCEABLE UNDER APPLICABLE LAW.


5.    Optionee acknowledges that Optionee's service as an employee of Sun
Capital or the Company or its Subsidiaries, as the case may be, and the
agreements herein are reasonable and necessary for the protection of Sun Capital
and the Company and its Subsidiaries and are an essential inducement to the
Company's grant of the Option. Accordingly, Optionee shall be bound by the
provisions hereof to the maximum extent permitted by law, it being the intent
and spirit of the parties that the foregoing shall be fully enforceable.
However, the parties further agree that, if any of the provisions hereof shall
for any reason be held to be excessively broad as to duration, geographical
scope, property or subject matter, such provision shall be construed by limiting
and reducing it so as to be enforceable to the extent compatible with the
applicable law as it shall herein pertain.


6.    Optionee acknowledges that the services to be rendered by Optionee to the
Company or its Subsidiaries are of a unique nature and that it would be
difficult or impossible to replace such services and that by reason thereof
Optionee agrees and consents that if Optionee violates the provisions of this
Annex, Sun Capital and the Company, in addition to any other rights and remedies
available under this Contract or otherwise, shall be entitled to an injunction
to be issued or specific performance to be required restricting Optionee from
committing or continuing any such violation.




ANNEX B


2005 Stock Option Plan of CPG Finance, Inc.


Notice of Exercise of Stock Option


1.    Exercise of Option. Pursuant to the 2005 Stock Option Plan of CPG Finance,
Inc. (the "Plan") and my agreement with CPG Finance, Inc. (the "Company") dated
February 20, 2012 (the "Grant Agreement"), I hereby elect to exercise my
nonqualified stock option (the "Option") to the extent of ____________ shares of
Non-Voting Common Stock of the Company (the "Shares").


2.    Delivery of Payment. I hereby deliver to the Company a cashier's check in
the amount of $_________ in full payment of the purchase price of the Shares
[determined by multiplying (a) the exercise price per Share as set forth in my
Grant Agreement, by (b) the number of Shares as to which I am exercising the
Option] and in satisfaction of my obligation to remit to the Company an amount
sufficient to satisfy any withholding tax obligations of the Company that arise
in connection with this exercise, or through such other payment method agreed to
by the Company and permitted under the terms of the Plan.


3.    Representations. In connection with my exercise of the Option, I hereby
represent to the Company as follows:


(a)    I am acquiring the Shares solely for investment purposes, with no present
intention of distributing or reselling any of the Shares or any interest
therein. I acknowledge that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act").


(b)    I am aware of the Company's business affairs and financial condition and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Shares.


(c)    I understand that the Shares are "restricted securities" under applicable
U.S. federal and state securities laws and that, pursuant to these laws, I must
hold the Shares indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or unless an exemption
from such registration and qualification requirements is available. I
acknowledge that the Company has no obligation to register or qualify the Shares
for resale. I further acknowledge that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and requirements relating to the Company which are outside of my
control, and which the Company is under no obligation to and may not be able to
satisfy.


(d)    I understand that there is no public market for the Shares, that no
market may ever develop for them, and that the Shares have not been approved or
disapproved by the Securities and Exchange Commission or any other federal,
state or other governmental agency.


(e)    I understand that the Shares are subject to certain restrictions on
transfer set forth in the Plan. Both the Plan and the Grant Agreement are
incorporated herein by reference.

(f)    I understand that any Shares purchased hereunder shall be subject to the
Stockholders' Agreement of the Company dated as of December 8, 2005, as it may
be amended from time to time ("Stockholders' Agreement"), a copy of which has
been provided to me, and that it is a condition to the exercise of my Option
that I execute the attached signature page of the Stockholders' Agreement,
agreeing to be bound thereby. I have had a full and fair opportunity to review
the Stockholders' Agreement prior to exercising the Option.


(g)    I understand that the certificate representing the Shares will be
imprinted with the following legends:


THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES OR THE COMPANY
RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THE SECURITIES, REASONABLY
SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL AND A REPURCHASE RIGHT IN FAVOR OF THE COMPANY OR ITS ASSIGNEE AS SET
FORTH IN THE COMPANY'S STOCK OPTION PLAN. SUCH RIGHT OF FIRST REFUSAL AND
REPURCHASE RIGHT ARE BINDING ON TRANSFEREES OF THE SHARES REPRESENTED BY THIS
CERTIFICATE.


THIS CERTIFICATE AND THE SECURITIES REPRESENTED HEREBY ARE HELD SUBJECT TO THE
TERMS, COVENANTS AND CONDITIONS OF A STOCKHOLDERS' AGREEMENT DATED AS OF
DECEMBER 8, 2005, AS SUCH AGREEMENT MAY BE AMENDED, BY AND AMONG THE
STOCKHOLDERS OF CPG FINANCE, INC., AND MAY NOT BE TRANSFERRED OR DISPOSED OF
EXCEPT IN ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF. A COPY OF SAID
AGREEMENT AND ALL AMENDMENTS THERETO IS ON FILE AND MAY BE INSPECTED AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.


(h)    I have consulted my own tax advisors in connection with my exercise of
this Option and I am not relying upon the Company for any tax advice.
    
(i)    I am presently an employee of the Company, or my employment has been
terminated involuntarily or due to death or Disability (as defined in the Plan)
within the past 30 days.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Submitted by the Optionholder:


Date:                         By:                     


Print Name:                 


Address:                 


                


Social Security No.             


Received and Accepted by the Company:
                        
CPG Finance, Inc.


By:                     


Print Name:                 


Title:                     




Note: If options are being exercised on behalf of a deceased Plan participant,
then this Notice must be signed by such participant's personal representative
and must be accompanied by a certificate issued by an appropriate authority
evidencing that the individual signing this Notice has been duly appointed and
is currently serving as the participant's personal representative under
applicable local law governing decedents' estates.







